Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 12/21/2021. In virtue of this communication, claims 1-17 are allowed.
Claims 1, 9, and 17 are amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.

  Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 09/15/2021 is in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.

 
Response to Arguments
Applicant’s arguments filed 12/21/2021 with respect to claims1-17 have been considered:
With regard to rejection under U.S.C. 103, the rejection is withdrawn in view of the argument and the amendments filed on 12/21/2021.



Allowable Subject Matter

Claims 1-17 are allowable.

      Reasons for Allowance
The following arts are also cited as relevant but not sufficient to disclose teach or fairly suggest, alone or in combination, the subject matter of the independent claims: 
Bachurinskii et al. (US 2017/0364728), discloses an apparatus for detecting false fingerprints, comprising: an optical element having a detection surface on which at least one body is intended to be positioned, of which cutaneous imprints are intended to be detected, an anti-fake illuminator configured to generate at least one bright zone and at least one dark zone on said detection surface, an optical sensor arranged to capture light radiation reflected/diffused by said detection surface. (Abstract)
Kondo et al. (US 2006/0250218), discloses an eye (EY) of a person to be shot is illuminated coaxially with the optical axis of a camera (11), and then, is shot. At this time, a retinal reflex is caused and the luminance in the pupil region becomes high if the eye (EY) is a living eye. A living eye judgment section (17) judges whether an eye included in the image is a living eye is performed based on the luminance in the pupil region of the image captured by the camera (11). (Abstract.)

Adachi et al. (US 7,379,114), discloses an image determination apparatus is provided which obtains a first image which is picked up by illuminating the subject of image pickup from a first position and a second image which is picked up by illuminating the subject of image pickup from a second position. The image determination apparatus determines whether or not the subject of image pickup is a living body from a change in shading on the first picked up image and the second picked up image. Further, an individual authentication apparatus that includes an image pickup unit and a control unit determines whether a subject is a living body from a change in shading on a first picked up image and a second picked up image. If the subject is a living body, an authentication function is initiated using a third picked up image, the authentication function determining whether or not to authorize the subject. (Abstract.)
A statement indicating reasons for allowable subject matter follows:  The analysis of closest prior arts, examiner’s actions, and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 
Regarding independent claim 1, the cited prior arts of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “An authentication device comprising: an illumination device; a camera; and a processor coupled to the camera and the processor configured to obtain, by capturing by the camera, an image including a subject illuminated by light from the illumination device, extract a target region of the subject from the obtained image, and in response that a difference between a first luminance value and a second luminance value is greater than a threshold, determine that the subject included in the image is not a living body to dismiss a result of processing related to authentication for the subject,  the first luminance value being a luminance value based on a first part in the extracted target region, the second luminance value being a luminance value based on a second part in the extracted target region, the first part being a part other than the second part in the extracted target region. ”, as recited in the independent claims.  
Dependent Claims are allowed due to their dependency on the above-noted independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

				Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661